Citation Nr: 0125891	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the appellant's character of discharge is under 
honorable or dishonorable conditions. 

2.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for a seizure disorder and other neurological sequela. 

3.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for neurobehavioral problems including memory loss, 
depression, difficulty in concentration, confusion and 
impassivity resulting from brain damage caused by toxic 
exposure.  

4.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for lung disease, to include decreased lung capacity and 
lung scarring caused by toxic exposure. 

5.  Entitlement to benefits authorized by 38 U.S.C. Chapter 
17 for disabilities to include cancer and liver and kidney 
problems caused by toxic exposure. 



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and mother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The Board 
remanded the case for additional development in May 2001.  
This development was to include obtaining the complete record 
from the proceedings from the appellant's appeal to the Naval 
Discharge Review Board (hereinafter NDRB) requesting an 
upgrade of his discharge.  The record on appeal does not 
contain these proceedings, nor is there documentation of an 
attempt to obtain them.  Accordingly, as the Board is 
required to insure compliance with the instructions of it 
remands, the RO will be requested upon remand to obtain these 
proceedings.  Stegall v. West, 11 Vet. App. 268 (1998).    
 
For the reason stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that any additional notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), and not accomplished 
by its letter of July 25, 2001, is fully 
complied with and satisfied.  Most 
specifically, this development should 
include obtaining the complete record from 
any proceeding pertaining to the appellant 
before the NDRB.  The appellant should be 
requested to assist in obtaining these 
proceedings, and the claims file should 
contain documentation of the attempts made 
to obtain the proceedings.  The appellant 
and his representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (2000). 

2.  Following the development requested 
above and any other indicated development, 
the RO should readjudicate the claims on 
appeal.  If any claim remains denied, the 
RO should furnish the appellant and his 
representative a supplemental statement of 
the case, and provide an opportunity for 
the appellant and his representative to 
respond before the case is returned to the 
Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





